DETAILED ACTION
	This Office action is based on the amendments filed July 19, 2022 with a request for continued examination of application 16/330,977.  Claims 1, 15, 17, and 21 have been amended and claims 14 and 16 are cancelled; claims 1, 3-5, 7-13, 15, 17, and 19-21 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 19, 2022 has been entered.
 
Response to Amendment
The status of claim 16 is indicated as “previously presented”; however, Applicant has noted in the remarks that claim 16 has been cancelled.  Since the text of claim 16 is no longer presented in accordance with 37 CFR 1.121(c)(4) for the cancellation of a claim, claim 16 will be treated as cancelled.

Allowable Subject Matter
Claims 1, 3-5, 7-13, 15, 17, and 19-21 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose, either singly or in combination, the claimed ankle brace comprising:
a body including a foot portion and lower leg portion, wherein the lower leg portion comprises medial and lateral pockets positioned so as to extend over lateral and medial malleoli of a wearer, respectively, each pocket accessible by a first slit positioned below the respective malleolus and a second slit positioned above the respective malleolus;
a tightening mechanism attached to the lower leg portion of the body, the tightening mechanism actuable to tighten the lower leg portion around a lower leg of the wearer at a position adapted to be above the wearer’s medial malleolus and to limit spreading of the wearer’s tibia and fibula;
a torsion strap having a distal end connected to a lateral side of the foot portion of the body, the torsion strap configured to wrap around the body from the distal end over or adjacent to the medial malleolus and adapted to limit external rotation of the wearer’s foot;
lateral and medial strap each comprising a distal end connected to a lateral and medial side of the foot portion, respectively, each strap configured to extend from the distal end through the first respective slit, the respective pocket, and the second respective slit, wherein a proximal end of each strap is configured to be attached to the lower leg portion; and
a medial buttress removably attachable to the foot portion above the medial malleolus, the medial buttress comprising an arcuate pad of a heat formable material configured to partially surround the medial malleolus in combination with the other claimed limitations.
Claims 3-5, 7-13, 15, 17, and 19-21 are allowed for depending from allowed claim 1.

The closest prior art of record is Morris et al. (US 5,501,659) which discloses an ankle brace capable of use for a high ankle sprain comprising a body (boot 10 + shell 12) including a foot portion (foot encircling portion 26) and a lower leg portion (leg encircling portion 24 + shell 12), a first tightening mechanism (leg encircling strap 18) attached to the lower leg portion (24+12), the first tightening mechanism (18) actuable to tighten the lower leg portion (24+12) around a lower leg of the wearer at a position adapted to be positioned above a medial malleolus of the wearer and further adapted to limit spreading of a tibia and a fibula of the wearer, and a torsion strap (metatarsal support strap 20) having a distal end connected to a lateral side of the foot portion (26), the torsion strap (20) configured to wrap around the body (10+12) from the distal end over or adjacent to a medial malleolus of the wearer, wherein the torsion strap (20) is adapted to connect the fifth metatarsal of the wearer and the medial malleolus when the brace is worn such that the torsion strap (20) is capable of limiting external rotation of a foot of the wearer (Figs. 1-5; column 3, lines 62-67; column 4, lines 6-12; column 5, lines 3-7 & 18-21; column 6, lines 23-33).
However, Morris fails to teach that the lower leg portion comprises lateral and medial pockets each accessible by a first slit and a second slit, lateral and medial straps configured to extend through the first lateral and medial slits, the lateral and medial pockets, and the second lateral and medial slits and attached to the lower leg portion, and a medial buttress comprising an arcuate pad removably attachable to the foot portion above the medial malleolus.

Cooper (US Patent 5,050,620) discloses an ankle brace (ankle brace 10) comprising a body (underliner 12), a medial strap (medial strap 16) having a distal end (bottom seam 36) connected to a foot portion on a medial side of the body (12) and a proximal end (remote end 84) removably attachable to the medial side of a lower leg portion of the body (12), wherein the medial strap (16) is tightenable to limit eversion of a foot, and a lateral strap (lateral strap 18) having a distal end (bottom seam 36) connected to the foot portion on the lateral side of the body (12) and a proximal end (remote end 82) removably attachable to the lateral side of the lower leg portion, wherein the lateral strap (18) is tightenable to limit inversion of the foot (Figs. 1-4; column 3, lines 13-19 & 38-51; column 4, lines 60-68; column 5, lines 1-2).
However, Cooper fails to teach that the lower leg portion of the body comprises lateral and medial pockets each accessibly by a first slit and a second slit, wherein the lateral and medial straps are configured to extend through the first lateral and medial slits, the lateral and medial pockets, and the second lateral and medial slits, and a medial buttress comprising an arcuate pad removably attachable to the foot portion of the body above the medial malleolus.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        
8/3/2022